DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/29/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 02/11/2021 with attorney Kevin Kuelbs. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows: 

1. An onboard system for a vehicle comprising: 
an emitter circuit for sending a command selected by a driver of the vehicle to a park area access system; 
an image sensor for capturing a first sequence of images of at least part of a body of the driver of the vehicle; and 
a control module selectively operating in a training mode and a normal usage mode, the control module: 

in the training mode, acquiring a second sequence of images to create a corresponding data representation of said predetermined behavioral feature, wherein the corresponding data representation is stored in a memory and is mapped to the command selected by the driver; and 
in the normal usage mode, associating the identified behavioral feature with said command among a plurality of commands, 
wherein in the training mode, the associating of the identified behavioral feature with said command is deactivated, and 
wherein the control module performs the acquiring of the second sequence of images to create the corresponding data representation of said predetermined behavioral feature and the associating of the identified behavioral feature with said command to produce a driving ability level representative of a distraction level or a drowsiness level of the driver.

7. A method of sending a command to a park area access system, comprising: 
capturing, by an image sensor, a first sequence of images of at least part of a body of a vehicle driver; 
processing said first sequence of images so as to identify a behavioral feature; 
controlling an emitter circuit to send the command to the park area access system provided the identified behavioral feature corresponds to a predetermined behavioral feature, wherein the command is selected by the driver of the vehicle; 
selecting a mode between a normal usage mode and a training mode; 

in the training mode, acquiring, by a control module, a second sequence of images to create a corresponding data representation of said predetermined behavioral feature performed by the driver, 
wherein in the training mode, the associating of the identified behavioral feature with said command is deactivated; 
storing the corresponding data representation in a memory and mapping the corresponding data representation to the command selected by the driver; and 
producing a driving ability level, representative of a distraction level or a drowsiness level of the driver, based on the acquiring of the second sequence of images to create the 3Application No. 16/134,388Docket No.: 17089-204001 Amendment dated January 29, 2021 Reply to Office Action of October 2, 2020 corresponding data representation of said predetermined behavioral feature and the associating of the identified behavioral feature with the corresponding command.

11. The onboard system according to claim 1, wherein the driving ability level is representative of the distraction level of the driver, and the distraction level is further based on a gaze direction of the driver.  

12. The onboard system according to claim 1, wherein the driving ability level is representative of the drowsiness level of the driver, and the drowsiness level is based on eye blinking of the driver.  

representative of the distraction level of the driver, and the distraction level is based on a gaze direction of the driver.  

14. The method according to claim 7, wherein the driving ability level is representative of the drowsiness level of the driver, and the drowsiness level is based on eye blinking of the driver.

Allowable Subject Matter
Claims 1, 3-4, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a behavioral feature to command mapping training mode, different from a normal mode of operation, where during the training mode, the camera and image sensor are active to analyze the images taken during the training mode for behavioral features that are indicative of a driving ability level representative of a distraction level or drowsiness level of the driver. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 7 is allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Breed (US 20140276090), Li (US 20150261298), and Breed et al. (US 20090261979) either singularly or in combination fail to anticipate or render obvious the above described limitations. These references teach, at best, that cameras equipped with gesture .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483